DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 28, 2022, which amends the independent claim 1, amends the dependent claims 2-4, adds new dependent claims 6-9, and presents arguments, is hereby acknowledged. Claims 1-9 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on April 28, 2022, have been fully considered.
	Applicant argues that by this response, the independent claim 1 is hereby amended to add a new limitation “wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Takegawa (US 20200307576 A1) teaches that wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel (See Takegawa: Fig. 8, and [0066], “FIG. 8 represents the road of FIG. 7 by the road link and the nodes. As shown in FIG. 8, though the actual road has two lanes, the road is represented by one road link. The road link is represented along a center of the actual road”; Fig. 4, and [0074], “Further, the display controller 4 performs control to display a road map, a current position mark, a destination mark, or the like on the display 31 which is the liquid crystal display. Furthermore, the display controller 4 of FIG. 3 corresponds to the display controller 38 of FIG. 4”; and Fig. 6, and [0060], “Each node record includes node coordinates representing a geographic location of each node by the longitude and latitude, a node attribute indicating whether each node is an intersection or a boundary node, or the like, the number of connected links indicating the number of links connected to each node, connection information indicating a link ID of the link connected to each node in the mesh, or the like”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20180252546 A1) in view of Kishikawa, etc. (US 20110054783 A1), further in view of Takegawa (US 20200307576 A1).
Regarding Claim 1, Ko teaches that a display system for displaying an AR (Augmented Reality) route which is a virtual image so as to be superimposed on a real image which is seen by a user (See Ko: Fig. 1, and [0071], "FIG. 1 is a block diagram illustrating an electronic apparatus according to an embodiment of the present invention. Referring to FIG. 1, the electronic apparatus 100 includes part or all of a storing unit 110, an input unit 120, a line information generation unit 140, a lane position information generation unit 150, an AR provision unit 160, a control unit 170, a communication unit 180, and a sensing unit 190"; and [0075], "Here, the route guide may include, but limited to, an augmented reality road guide performing road guide by combining various information, for example, a user's position, direction, etc. with the images of the forward scenes of the currently driving vehicle, and a 2D (2-Dimensional) or 3D (3-Dimensional) road guide performing a road guide by combing the map data of the 2D or 3D with various information, for example, a user's position, direction, etc. Here, the route guide may be interpreted as an occasion wherein a driver drives on the vehicle as well as a concept including a road guide where a user moves walking or running"), the display system comprising:
a processor that forms the AR route (See Ko: Fig. 4, and [0183], "Referring to FIG. 14, the route guide line 3D process unit 163-2 may generate virtual route guide lines 1402 and 1403 at both sides of the route guide line 1401 that is generated by the route guide line process unit 163-1. In detail, the route guide line 3D process unit 163-2 may calculate a unit vector of the vertex of the route guide line 1401generated by the route guide line process unit 163-1 and may calculate a normal vector which is vertical to the unit vector based on the internal computation of the calculated unit vector, thus generating virtual route guide lines 1402 and 1403"; and [0066], “The functions of various element depicted in the drawings and including the processor or the functional blocks indicates in the form of similar concepts may be executed using an exclusive hardware as well as the hardware which has abilities to execute the related software. When it is provided by the processor, the above functions may provided by a single exclusive processor, a single shared processor or a plurality of individual processors, and a part of them may be shared”); and
a display that displays the AR route as a virtual image (See Ko: Fig. 16, and [0190], "Meanwhile, in the display technique which, assuming that there is a turn point, in general is used after a turn point assuming, for the sake of a more effective screen display, the route guide line 3D process unit 163-2 may make vertical the 3D images generated based on the above operations"),
wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel, and
the processor forms the AR route by shifting the node (See Ko: Figs. 13 and 17, and [0179], "FIG. 1 is a block diagram illustrating an electronic apparatus according to an embodiment of the present invention. Referring to FIG. 1, the electronic apparatus 100 includes part or all of a storing unit 110, an input unit 120, a line information generation unit 140, a lane position information generation unit 150, an AR provision unit 160, a control unit 170, a communication unit 180, and a sensing unit 190") coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information.
However, Ko fails to explicitly disclose that wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel, and the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information.
However, Kishikawa teaches that the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information (See Kishikawa: Figs. 11-12, and [0199], "As shown in the center drawing, a guiding line is branched off to multiple guiding lines prior to a traffic intersection according to the available passage behaviors in the traffic intersection, going straight, turning left, and turning right. In this illustrated example, a left-turn guiding line 1201 is shifted to a left lane, while a straight guiding line 1202 and a right-turn guiding line 1203 are set on a right lane. In a road having three or a greater number of lanes each way, a straight guiding line, a left-turn guiding line, and a right-turn guiding line may be set on different lanes. In the connection region, a guiding line is not set on the center of the road section irrespective of the actual lanes as in the route region but is set on one of the lanes on the road section according to the corresponding passage behavior. The connection region is set as an area for clearly guiding the user on a lane change").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ko to have the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information as taught by Kishikawa in order to perform the route guidance operation effectively using guide path wire shape data without giving discomfort to the user (See Kishikawa: [0014], "The route guidance should accordingly give a guidance display according to the actual passage behavior, with avoiding any display that causes the user's feeling of strangeness or the user's misunderstanding. The guidance display according to the actual passage behavior is especially effective in the route guidance in the driver's view but is also useful in a three-dimensional map display in the bird's eye view as well as in a two-dimensional map display"). Ko teaches a system and a method that may identify a line region from a driving-related image data of a vehicle, generate a line information corresponding to a lane where the vehicle is located from an image data of the identified line region portion, generate a position information of a lane where the vehicle is located, use at least one of the generated line information and the lane information of a road where the vehicle is located, and perform a driving-related guide of the vehicle using the generated lane position information; while Kishikawa teaches a route guidance system and method that may prepare guide path wire shape data used for three-dimensional road guidance by using the link node of two-dimensional road network associated with guide path wire shape data through the three-dimensional road network and the route searching process being performed using two- dimensional road network. Therefore, it is obvious to one of ordinary skill in the art to modify Ko by Kishikawa to perform AR route forming using the node and map information. The motivation to modify Ko by Kishikawa is "Use of known technique to improve similar devices (methods, or products) in the same way". 
However, Ko, modified by Kishikawa, fails to explicitly disclose that wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel.
However, Takegawa teaches that wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel (See Takegawa: Fig. 8, and [0066], “FIG. 8 represents the road of FIG. 7 by the road link and the nodes. As shown in FIG. 8, though the actual road has two lanes, the road is represented by one road link. The road link is represented along a center of the actual road”; Fig. 4, and [0074], “Further, the display controller 4 performs control to display a road map, a current position mark, a destination mark, or the like on the display 31 which is the liquid crystal display. Furthermore, the display controller 4 of FIG. 3 corresponds to the display controller 38 of FIG. 4”; and Fig. 6, and [0060], “Each node record includes node coordinates representing a geographic location of each node by the longitude and latitude, a node attribute indicating whether each node is an intersection or a boundary node, or the like, the number of connected links indicating the number of links connected to each node, connection information indicating a link ID of the link connected to each node in the mesh, or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Ko to have wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel as taught by Takegawa in order to increase the visibility of the travel lane for the driver (See Takegawa: Fig. 12, and [0116], " As described above, according to the first preferred embodiment, not only in a portion which the driver can actually visually recognize in his visual field, but also in another portion which the driver is impeded by the shielding object from actually visually recognizing, the virtual lane is displayed, being superimposed on the actual travel lane, on the head up display. It is thereby possible for the driver to easily recognize the shape of the travel lane in the portion in which the travel lane is hidden by the shielding object. Therefore, the driver can drive the vehicle while considering the shape of the travel lane in the portion in which the travel lane is hidden by the shielding object. In other words, it becomes possible to increase the visibility of the travel lane for the driver "). Ko teaches a system and a method that may identify a line region from a driving-related image data of a vehicle, generate a line information corresponding to a lane where the vehicle is located from an image data of the identified line region portion, generate a position information of a lane where the vehicle is located, use at least one of the generated line information and the lane information of a road where the vehicle is located, and perform a driving-related guide of the vehicle using the generated lane position information; while Takegawa teaches a system and method that may provide the virtual lane lines to the driver based on the map information and the corrected lane information based on the map and the sensed data in order to improve visibility. Therefore, it is obvious to one of ordinary skill in the art to modify Ko by Takegawa to correct the lane information based on the map information and the real image analysis results. The motivation to modify Ko by Takegawa is "Use of known technique to improve similar devices (methods, or products) in the same way". 
Regarding Claim 2, Ko, Kishikawa, and Takegawa teach all the features with respect to claim 1 as outlined above. Further, Ko teaches that the display system according to claim 1, wherein the lane information includes a number of lanes, and the processor changes a shifting amount of the node coordinate in accordance with the number of lanes (See Ko: Fig. 8, and [0154], "FIG. 8 is a flow chart depicting in detail the method for generating a lane position information according to an embodiment of the present invention. Referring to FIG. 8, the electronic apparatus 100 can obtain a lane information of the road where the vehicle is located, from the map data (S301). Here, the lane information of the road may be a lane information of the road where the running vehicle is currently located or may include an information on the number of the lanes of the road where the vehicle is located. In addition, the lane information of the road may be obtained from the map data stored in the storing unit 110 in the electronic apparatus 100 or may be obtained from an external map database (DB) being separate from the electronic apparatus 100 or may be obtained from another electronic apparatus 100").
Regarding Claim 3, Ko, Kishikawa, and Takegawa teach all the features with respect to claim 1 as outlined above. Further, Kishikawa teaches that the display system according to claim 1, wherein the processor changes the shifting amount of the node coordinate further in accordance with whether or not a road is a one-way road (See Kishikawa: Fig. 19, and [0270], "The yaw angle represents a deflection angle of the direction of the guiding line. For example, the yaw angle calculated for the starting point Pl is an angle 'a' between a tangent vector at the starting point Pl and a tangent vector at a point shifted from the starting point Pl by a preset distance. The yaw angle calculated for the center point P2 is an angle 'c' between a tangent vector at the center point P2 and a tangent vector at a point shifted from the center point P2 by the preset distance. An angle 'b' between the tangent vector at the center point P2 and a tangent vector at a point shifted in an opposite direction from the center point P2 by the left preset distance is also calculated for the center point P2"; and [0271], "The preset distance used in the calculation of the yaw angles may be any arbitrary value. For example, the distance may be set according to a sequence of points defining each guiding line. Namely the yaw angle 'a' may be calculated from the tangent vector at the starting point Pl and a tangent vector at a coordinate point next to the starting point Pl").
Regarding Claim 4, Ko, Kishikawa, and Takegawa teach all the features with respect to claim 1 as outlined above. Further, Ko and Takegawa teach that the display system according to claim 1, wherein the processor shifts the node coordinate further on a basis of second lane information of a second road (See Ko: Fig. 1, and [0120], "As further another example, the control unit 170 may output the generated lane change guide through the output unit 140 using the lane position information generated by the lane position information generation unit 150. In detail, the control unit 170, if the electronic apparatus 100 provides a navigation function of the vehicle, may output in a form of image or guide voice the lane change guide based on the route to the destination and the judged lane position. Namely, the control unit 170 may judge whether or not the current lane is allowed for the left turn or the right turn if the distance to the left turn or right turn guide spot is less than a predetermined distance and outputs a lane change guide to the user") after the subject vehicle turns left or right or third lane information of a third road on which the subject vehicle is to follow after a branch point (See Takegawa: Fig. 9, and [0067], " FIG. 9 represents the road of FIG. 7 by the lane links and the nodes. As shown in FIG. 9, when the actual road has two lanes, each lane is represented by one lane link. The lane link is represented along a center of the actual lane. Further, the carriageway marking line represented by the broken line in this figure defines the lane on the actual road ").
Regarding Claim 5, Ko, Kishikawa, and Takegawa teach all the features with respect to claim 1 as outlined above. Further, Ko teaches that a display apparatus which causes a driver to view a virtual image by projecting light on a windshield, the display apparatus comprising: the display system according to claim 1 (See Ko: Fig. 1, and [0091], "The display unit 131 is a device for outputting data that the electronic apparatus 100 may visually recognize. The display unit 131 may be implemented with a display unit provided at a front side of the housing of the electronic apparatus 100. Here, the display unit 131 is formed integral with the electronic apparatus 100 and may output a visual recognition data and is installed separate from the electronic apparatus 100 like the HUD and may output a visual recognition data").
Regarding claim 6, Ko, Kishikawa, and Takegawa teach all the features with respect to claim 1 as outlined above. Further, Ko, Kishikawa, and Takegawa teach that the display system according to claim 1,
wherein a route section of the AR route includes a plurality of node (See Ko: Fig. 1, and [0085], “In particular, the storing unit 110 may store the data necessary for the operations of the electronic apparatus 100, for example, OS, a route search application, a map data, etc. In addition, the storing unit 110 may store the data generated by the operations of the electronic apparatus 100, for example, a searched route data, a received image, etc.”), and
the processor performs a process (See Ko: Fig. 1, and [0120], “As further another example, the control unit 170 may output the generated lane change guide through the output unit 140 using the lane position information generated by the lane position information generation unit 150. In detail, the control unit 170, if the electronic apparatus 100 provides a navigation function of the vehicle, may output in a form of image or guide voice the lane change guide based on the route to the destination and the judged lane position. Namely, the control unit 170 may judge whether or not the current lane is allowed for the left turn or the right turn if the distance to the left turn or right turn guide spot is less than a predetermined distance and outputs a lane change guide to the user”) including:
connecting a start node of the plurality of nodes to an end node of the plurality of nodes in a first case where a distance of each of the plurality of nodes from the line which connects the start node to the end node of the plurality of nodes (See Takegawa: Fig. 6, and [0062], “In a case where the road shape is a straight line connecting the starting point node and the end point node, the number of shape interpolation points is “0”. The shape coordinates list is a list in which the coordinates of the shape interpolation points which are vertices of the road shape of the link that is represented by a polygonal line are aligned”) is less than or equal to a threshold (See Kishikawa: Fig. 4, and [0149], “The inter-link correlation PF information of the above example is set for the case of the one-to-one relation of correlating one 3D node 410 to one traffic intersection. In this embodiment, one 3D node may be correlated to multiple PF links and PF nodes as mentioned previously. When multiple traffic intersections are located relatively close to each other, these traffic intersections may be collectively processed as one 3D node. Such correlation desirably simplifies the structure of the 3D network and enables a route adequate for the actual passage behavior to be specified by the inter-link correlation PF information as discussed below”); and 
dividing the route section into two route sections in a second case where the distance of at least one of the plurality of nodes from the line which connects the start node to the end node of the plurality of nodes is greater than the threshold (See XXX: Fig. 4, and [0141], “The inter-link correlation PF information represents a sequence of PF links corresponding to a route approaching from one 3D link to a 3D node and exiting from the 3D node to another 3D link. The inter-link correlation PF information includes `approach 3D link information` specifying an approach 3D link approaching to a 3D node, `exit 3D link information` specifying an exit 3D link exiting from the 3D node, and `PF link sequence information` regarding a sequence of PF links corresponding to a route between the approach 3D link and the exit 3D link. The approach 3D link information and the exit 3D link information respectively include identifiers 3D link IDs, and the PF link sequence information includes identifiers PF link IDs. There are multiple available routes approaching from one 3D link to a 3D node and exiting from the 3D node to another 3D link. Multiple pieces of the inter-link correlation PF information are thus generated corresponding to the multiple available routes”).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/             Primary Examiner, Art Unit 2612